      Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


LATOYA BROWN, ET AL.                                              PLAINTIFFS


VS.                                  CIVIL ACTION NO. 3:17-cv-347-WHB-LRA


MADISON COUNTY, MISSISSIPPI, ET AL.                               DEFENDANTS


                               OPINION AND ORDER

       This cause is before the Court on Plaintiffs’ Motion for Class

Certification.        Having    considered     the   pleadings   as    well   as

supporting and opposing authorities, the Court finds the Motion

should presently       be   denied   because   membership   in   all    of    the

proposed classes cannot be ascertained, and there is doubt as to

whether all of the class members have been harmed in essentially

the same way.1     The Court, however, will not now dismiss the class

action claim but, instead, will grant Plaintiffs an opportunity to

amend their Complaint to cure the defects discussed by the Court

herein.      As Plaintiffs will be granted an opportunity to amend

their Complaint, the Motions of Defendants for Summary Judgment on

the claims alleged in the current complaint will be dismissed,



       1
        Because the Court finds the Motion for Class
Certification should be dismissed because of pleading issues, and
it is not required to consider the merits of class certification,
all motions filed in conjunction with the Motion for Class
Certification, which include motions seeking to strike
evidence/pleadings in support and/or opposition to that Motion,
will be denied as moot.
      Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 2 of 17



without prejudice.



             I.    Factual Background and Procedural History

       Plaintiffs in this civil action are all Black residents of

Madison     County,   Mississippi,       who    allege    that      they   have    been

subjected to one or more racially-discriminatory policing policy.

According to Plaintiffs, for the past twenty years the Madison

County Sheriff’s Department (“MCSD”) has implemented a “coordinated

top-down program” under which Blacks are methodically targeted for

suspicionless searches and seizures.               Plaintiffs further allege:

       Pursuant to the Policing Program, the MCSD employs a
       series of integrated tactics to systematically conduct
       unreasonable searches and seizures of persons, homes,
       cars, and property on the basis of race.      During the
       course of these illegal searches and seizures, MCSD
       deputies routinely detain members of the Black community
       without probable cause, and often issue citations and
       make arrests either without legal justification or to
       recover outstanding fines and fees, typically for minor
       infractions.

Compl., ¶ 52.       The tactics allegedly used by the MCSD include the

concentrating of vehicular roadblocks in and around predominately

Black neighborhoods, apartment complexes, and businesses, which has

resulted in greater number of Blacks being stopped and arrested.

Id. at ¶¶ 57-76.       Plaintiffs maintain that the primary purpose of

the    roadblock    system   used   by       the   MCSD   is   to    “target      Black

motorists, their passengers, and their vehicles for unreasonable

searches and seizures.”        Id. at ¶ 76. The other alleged purposes

for the roadblock policy include the unconstitutional general

                                         2
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 3 of 17



interest in crime control, and the desire to enrich the coffers of

the county.   Id. at ¶¶ 77-79.    Plaintiffs maintain that any claim

by the MCSD that the roadblocks are conducted to verify drivers’

licenses, vehicle registrations, or other traffic safety purposes

is pretextual.   Id. at ¶ 80.

     Another allegedly racially disciminatory policing tactic used

by the MCSD is pedestrian checkpoints, which Plaintiffs maintain

are also concentrated in predominantly Black neighborhoods. Id. at

¶ 81.   According to Plaintiffs, any individual stopped during a

pedestrian checkpoint is typically required to produce a driver’s

license or some other form of identification that is then run

through police data bases to determine whether there are grounds

for arresting the individual.      Id. at ¶ 87.       Plaintiffs allege

that the “primary purpose of these pedestrian checkpoints is to

conduct a fishing expedition to find any possible basis, no matter

how tenuous, for issuing citations to and/or arresting members of

the Black community.”    Id. at ¶ 88.

     The third allegedly discriminatory policing tactic about which

Plaintiffs complain is that MCSD deputies, while engaging in

unrelated duties, frequently enter the homes of Black residents

without consent, warrant, or probable cause, and then conduct

warrantless searches and seizures.       Id. at ¶¶ 91-96.      Plaintiffs

further allege that MCSD deputies will detain and/or restrain Black

individuals who are not suspected of wrong-doing.        Id.


                                    3
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 4 of 17



     The    final   discriminatory           policing   tactic   about      which

Plaintiffs complain is referred to as “Jump-Out Patrols”.                   These

patrols are conducted by plainclothes deputies who “jump-out” of

unmarked vehicles, and allegedly detain and search individuals

without reasonable suspicion of wrong-doing or probable cause. Id.

at ¶¶ 97-104. Again, Plaintiffs allege that the Jump-Out Patrols

are frequently conducted in Black neighborhoods and in the vicinity

of Black businesses.     Id.   Plaintiffs allege that the tactics used

under the MCSD Policing Program have resulted in a disproportionate

rate of arrests between Whites and Blacks in Madison County. Id. at

¶ 106 (alleging that almost three quarters of the individuals

arrested in Madison County between May and September of 2016 were

Black).

     According to Plaintiffs, the racially discriminatory policing

policies about which they complain were initiated in the 1980’s,

and were adopted and expanded at the time Randall Tucker (“Tucker”)

became Sheriff of Madison County, in 2012.              Id. at ¶¶ 134-35.    For

example, Plaintiffs allege that Tucker has maintained the pre-

existing General Roadblocks Policy that allows MCSD deputies to

“conduct random roadblocks.”        Plaintiffs challenge this policy on

the grounds that it does not place explicit, neutral limitations on

conduct    that   can   be   used   by       deputies   when   performing    the

roadblocks, and it does not require deputies to use race-neutral

criteria when selecting roadblock locations.                Id. at ¶¶ 139-40.


                                         4
      Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 5 of 17



Plaintiffs       also    allege    that    Tucker    has     exhibited   deliberate

indifference toward the constitutional violations resulting from

the policing policies used by the MCSD as evidenced by his (1)

failing     to    investigate      complaints      of   racially    discriminatory

practices, (2) hiring a deputy who had a history of using excessive

force, (3) choosing to not establish rules or regulations that

would prohibit racial bias, (4) deciding to not maintain data

regarding the policies for statistical purposes, and (5) ceasing to

maintain records of complaints made against MCSD deputies.                   Id. at

¶¶ 146-68.        Likewise, Plaintiffs allege that Madison County has

exhibited        deliberate      indifference       toward    the   constitutional

violations resulting from the policing policies used by the MCSD as

evidenced by its failing to (1) establish policies to prohibit

racially discriminatory policing practices and/or unreasonable

searches and seizures, (2) train and supervise MCSD personnel in

order     to     prevent   them    from    using     unconstitutional     policing

policies, (3) monitor MCSD deputies to ensure that the policing

policies they use comply with constitutional requirements, and/or

(4)    discipline       MCSD    deputies   who   use    racially    discriminatory

policing practices.            Id. at ¶¶ 169-74.

       Based on these allegations, Plaintiffs filed a Complaint in

this Court seeking relief under 42 U.S.C. §§ 1983 and 2000(d)

against Madison County, Sheriff Tucker, and multiple John Doe

Deputies.        In their Complaint, Plaintiffs first request that they


                                           5
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 6 of 17



be permitted to proceed as the following class:

     People who (1) are, or who appear to be, Black and those
     in their company, and (2) were, are, or will be in
     Madison County, and (3) were, are, or will be subject to
     the   MCSD’s   policy,  custom,   and/or   practice   of
     systematically executing unreasonable searches and
     seizures of persons, homes, cars, and property on the
     basis of race.

Id. at ¶ 300.      As to themselves and the putative class members,

Plaintiffs request relief under Section 1983 on claims that their

constitutional rights, as protected by the Fourth and Fourteenth

Amendments, have been violated because the policing policies and

practices used by the MCSD are targeted at Blacks, and have

resulted in unreasonable searches and seizures (i.e. searches and

seizures    that   are   conducted   without   reasonable    suspicion   or

probable cause, and are often accompanied by the use of excessive

force).    Id. at ¶¶ 310-15.   Plaintiffs, individually and on behalf

of the class, also request relief under 42 U.S.C. § 2000(d) on the

grounds that the subject policing polices have been partially

funded with federal dollars.         Id. at ¶¶ 321-24.      In addition to

seeking declaratory relief, Plaintiffs request that the Court issue

an injunction:

(1) barring the “MCSD from continuing its policy, practice, and/or

custom of unreasonably searching and seizing persons ... in the

absence of reasonable suspicion or probable cause and on the basis

of race ... ”;




                                      6
      Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 7 of 17



(2) requiring Madison County to establish an independent civilian

complaint review board to investigate complaints against the MCSD,

and to empower that board with the authority to (a) investigate the

policies and practices of the MCSD, (b) subpoena documents and hear

testimony during the course of its investigations, and (c) take

binding disciplinary action against MCSD deputies who are found to

have violated any individual’s civil rights;

(3) requiring that Madison County and Tucker institute training,

discipline, and promotion policies that are designed to eliminate

the current policies and practices of MCSD that have caused the

constitutional rights violations about which they complain;

(4) requiring that Madison County and Tucker appropriately and

adequately supervise MCSD personnel;

(5) requiring that Madison County and Tucker implement measures

under which deputies would be required to document, among other

things, the locations and results (i.e. number and nature of issued

citations/arrests, and the race and gender of those cited/charged)

of roadblock and checkpoint stops;

(6)     requiring    that   Madison   County    and   Tucker   retain       the

documentation referenced above in a computerized database;

(7) requiring that Madison County and Tucker publically disclose

data gathered through the above referenced documentation;

(8) requiring that Madison County and Tucker monitor and audit the

policies and practices of the MCSD to ensure they comply with

constitutional and statutory requirements;

                                       7
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 8 of 17



(9) requiring that Madison County and Tucker (1) “acknowledge the

role of policing in past and present injustice and discrimination”

and (2) acknowledge “how it is a hurdle to the promotion of

community trust”; and

(10) requiring that Madison County and Tucker “embrace a guardian

mind   set   to   build   public      trust   and   legitimacy   by    adopting

procedural justice as the guiding principle for internal and

external policies and practices to guide their interactions with

the citizens they serve.”

       Plaintiffs have now moved for certification of their class

action claim.



                                II.    Analysis

       Plaintiffs have moved for class action certification under

Rule 23(b)(2) of the Federal Rules of Civil Procedure.                It is well

settled that the district court must conduct a “rigorous analysis”

of all of the requirements for certification under Rule 23, see

Castano v. American Tobacco Co., 84 F.3d 734, 740 (5th Cir.

1996)(citing General Tel. Co. of Southwest v. Falcon, 457 U.S. 147

(1982)), and that Plaintiffs bear the burden of proving that those

requirements are satisfied.           See e.g. Wal–Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011)(“Rule 23 does not set forth a mere

pleading     standard.    A   party   seeking     class   certification    must

affirmatively demonstrate his compliance with the Rule — that is,


                                        8
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 9 of 17



he must be prepared to prove that there are in fact sufficiently

numerous parties, common questions of law or fact, etc.”).                     As a

general rule, a district court has broad discretion when deciding

a motion for class certification.           See Allison v. Citgo Petroleum

Corp., 151 F.3d 402, 408 (5th Cir. 1998).                 In exercising its

discretion,    the   court     may    not   consider    the     merits    of     the

plaintiffs’    claims   at    the    certification     stage,    see     Eisen   v.

Carlisle & Jacquelin, 417 U.S. 156 (1974), but may permissibly look

past the pleadings to the record and any other completed discovery

when deciding whether a class should be certified.

     For a lawsuit to proceed as a class action, all of the

requirements of Rule 23(a) and at least one of the alternative

requirements of Rule 23(b) must be satisfied.                 See Allison, 151

F.3d at 411.    Rule 23(a) of the Federal Rules of Civil Procedure

provides:

     (a) Prerequisites. One or more members of a class may
     sue or be sued as representative parties on behalf of all
     only if:

     (1) the class is so numerous that joinder of all members
     is impracticable;

     (2) there are questions of law or fact common to the
     class;

     (3) the claims or defenses of the representative parties
     are typical of the claims or defenses of the class; and

     (4) the representative parties will fairly and adequately
     protect the interests of the class.

FED. R. CIV. P. 23(a).       As Plaintiffs have moved for certification


                                        9
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 10 of 17



under Rule 23(b)(2), they also bear the burden of showing:

     (b) Types of Class Actions.    A class action may be
     maintained if Rule 23(a) is satisfied and if:

            ...

     (2) the party opposing the class has acted or refused to
     act on grounds that apply generally to the class, so that
     final injunctive relief or corresponding declaratory
     relief is appropriate respecting the class as a whole.

FED. R. CIV. P. 23(b)(2).

     In their Motion for Class Certification, Plaintiffs now seek

to certify classes different than the one presented in their

Complaint.        Again,   in   the    Complaint,     Plaintiffs   requested

certification of the following class:

     People who (1) are, or who appear to be, Black and those
     in their company, and (2) were, are, or will be in
     Madison County, and (3) were, are, or will be subject to
     the   MCSD’s   policy,  custom,   and/or   practice   of
     systematically executing unreasonable searches and
     seizures of persons, homes, cars, and property on the
     basis of race.

Compl., ¶    300.     In   moving     for   class   certification, however,

Plaintiffs now seek to certify and represent a “Targeting Class”,

which would be comprised of “all Black persons who presently or in

the future will reside in or travel through Madison County.”             See

Mot. for Class Cert. [Docket No. 231], 3.           Plaintiffs also seek to

certify and represent two subclasses.               The first subclass is

referred to as the “Roadblock Subclass”, which would be comprised

of “all Black persons who travel or will travel by car through

majority-Black areas of Madison County.”            Id. The second subclass


                                       10
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 11 of 17



is the “Pedestrian Subclass”, which would be comprised of “all

Black persons who travel or will travel by foot in Madison County’s

majority-Black neighborhoods.”      Id.   Plaintiffs contend that the

common questions with respect to the proposed classes include:

     [W]hether (i) the MCSD has a policy of targeting Black
     communities and racially profiling Black individuals, and
     whether this policy violates the Equal Protection Clause;
     (ii) whether the MCSD has a policy, custom, or consistent
     practice of conducting roadblocks in majority-Black areas
     of Madison County for purposes of crime control, and
     whether the roadblocks carried out pursuant to this
     policy are consistent with the requirements of the Fourth
     and Fourteenth Amendments; and (iii) whether the MCSD has
     a policy, custom, or consistent practice of engaging in
     searches and seizures of Black persons in Madison County
     in the absence of individualized reasonable suspicion,
     and if so, whether the searches and seizures carried out
     pursuant to this policy are consistent with the
     requirements of the Fourth and Fourteenth Amendments.

Id. at 3-4.

     Before conducting a Rule 23 analysis with respect to any of

the proposed classes, the Court must determine whether membership

in those classes is ascertainable by objective criteria.         See e.g.

Frey v. First Nat’l Bank SW, 602 F. App’x 164, 168 (5th Cir.

2015)(“We have stated that “in order to maintain a class action,

the class sought to be represented must be adequately defined and

clearly ascertainable.”)(internal citations omitted). Although the

Court recognizes that the strict ascertainability requirements

associated with class action claims seeking damages under Rule

23(a) do not apply with the same vigor to class actions complaints

seeking prospective injunctive relief under Rule 23(b)(2), here the


                                    11
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 12 of 17



Court would have no ability to ascertain the membership of the

proposed subclasses.

     The Roadblock Subclass sought to be certified by Plaintiffs

would be comprised of Black persons traveling by car “through

majority-Black areas of Madison County.” Similarly, the Pedestrian

Subclass would be comprised of Black persons traveling on foot “in

Madison County’s majority-Black neighborhoods.”        These subclasses

beg the questions of “What constitutes a majority-Black area or a

majority-Black neighborhood?”, and “Where are such areas and/or

neighborhoods are geographically located in Madison County?”         Thus

this case differs greatly than those upon which Plaintiffs rely in

arguing that an ascertainability requirement does not apply in

civil rights actions.

     For example, Plaintiffs cite to Marrow v. Washington, 277

F.R.D. 172 (E.D. Tex. 2011), a case in which a class comprised of

members of racial or ethnic minority groups who were subject to

being stopped by law enforcement for alleged traffic violations was

certified.   In Marrow, however, the class was specifically limited

to individuals who were traveling in, through, or near the City of

Tenaha, Texas.     Similarly, in the case of Johnson v. City of

Opelousas, a class was certified comprising of “all persons who

have been or in the future will be arrested or detained under §

18.8.1 of the Opelousas Code”.       Because the class was limited to

individuals who were arrested or detained under a city ordinance,


                                    12
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 13 of 17



membership in the class would have necessarily been limited to

individuals within the boundaries of the city.              In both of these

cases, membership in the classes was readily ascertainable based on

the   class    definition       that    delineated     specific       geographic

boundaries, i.e. city limits.

      Here, because the phrases majority-Black areas and majority-

Black neighborhoods are vague and ambiguous, the Court finds

Plaintiffs have failed to show that membership in those classes can

be ascertained with any degree of certainty. Additionally, because

membership in the subclasses cannot be ascertained with any degree

of certainty, it is impossible to find that the majority of the

subclass members face future harm as is required to certify a class

under Rule 23(b)(2).      See      Maldonado v. Ochsner Clinic Found., 493

F.3d 521, 525 (5th Cir. 2007)(explaining that “Rule 23(b)(2)

certification is ... inappropriate when the majority of the class

does not face future harm.”).          For these reasons, the Court finds

the Motion for Class Certification, to the extent it seeks to

certify the proposed Roadblock Class and Pedestrian Class, should

be denied.

      The Court likewise finds that the Targeting Class, which would

be comprised of “all Black persons who presently or in the future

will reside in or travel through Madison County”, cannot presently

be certified.        According to the pleadings, the common question

respecting    this    class   is    “whether   the   MCSD   has   a   policy   of


                                        13
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 14 of 17



targeting    Black   communities     and        racially     profiling   Black

individuals, and whether this policy violates the Equal Protection

Clause.”    Mot. for Class Cert., 3.      Even if the Court were to find

that the requirements of Rule 23(a) were satisfied with respect to

this   proposed   class,    it   could    not    presently    find   that   the

requirements of Rule 23(b)(2) have likewise been satisfied.

       The United States Court of Appeals for the Fifth Circuit

recently again held that the following three requirements must be

satisfied before a class can be certified under Rule 23(b)(2):

“(1) class members must have been harmed in essentially the same

way; (2) injunctive relief must predominate over monetary damage

claims; and (3) the injunctive relief sought must be specific.”

Ward v. Hellerstedt, --- F. App’x ---, 2018 WL 5045675, at 10 (5th

Cir. Oct 16, 2018)(internal citations omitted). “[S]atisfaction of

these requirements is premised on common behavior by the defendant

toward the class, as opposed to the presence of common issues.” Id.

Class members are “‘harmed in essentially the same way’ where they

have each been subject to the same allegedly wrongful policy,

despite variations in the degree of damages suffered by each.” Id.

       Here, the policy underlying the common question presented by

the Targeting Class concerns the targeting of Black communities and

the racial profiling of Black individuals.           It has not been shown,

however, that all of class representatives have been subjected to

the alleged policy.        For example, in the Complaint, Plaintiffs


                                     14
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 15 of 17



Khadafy and Quinnetta Manning allege that MCSD deputies stormed

their   apartment,   and    demanded        that    they    sign    false     witness

statements regarding one of their neighbors.                   Compl. at ¶ 211.

When they refused, the deputies allegedly hand-cuffed Khadafy

Manning and choked him.       Id. at 221.          After Khadafy Manning again

refused to sign the false witness statement, the deputies allegedly

dragged him out of his apartment, shoved him into a patrol car, and

beat him on the head and chest.             Id. at ¶¶ 228 and 231.            Khadafy

Manning further alleges that several months later, MCSD deputies

retaliated   against   him    by   again      placing       him     in    hand-cuffs,

searching his vehicle, and issuing him a citation for driving with

a suspended license.       Id. at 237-38.

      While the alleged actions taken by the MCSD deputies are

constitutionally suspect, there has been no showing that they were

taken based on a wide-spread policy aimed at targeting Black

communities and/or engaging in racial profiling.                         Instead, the

allegations suggest that the Mannings were specifically sought out

by the MCSD deputies based on their living in close proximity to

the   neighbor   against    whom   the      deputies       wanted    false    witness

statements, and then Khadafy Manning was allegedly subjected to a

false arrest and the use of excessive force when he refused to

provide such statement.       Because the allegations in the Complaint

do not show that the Mannings were subjected to the same Black

community-wide targeting/racial profiling policies that form the


                                       15
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 16 of 17



common question underlying the Targeting Class, i.e. they were not

harmed in essentially the same way as the other putative members of

the class, the Targeting Class cannot presently be certified under

Rule 23(b)(2).

     In sum, the Court finds that the class and subclasses proposed

by Plaintiffs in this case cannot now be certified because the

members of the subclasses are not ascertainable, and it has not

been shown that all of the members of Targeting Class, which would

necessarily include class representatives Khadafy and Quinnetta

Manning, have been harmed by the allegedly discriminatory policy

that forms the common question with respect to that class.                As

opposed to dismissing the class action claim at this time, however,

the Court will grant Plaintiffs leave to amend their Complaint to

attempt to cure the defects in their allegations.          As Plaintiffs

will be granted leave to amend their Complaint, the Motions of

Defendants   for   Summary    Judgment   will   be   dismissed,   without

prejudice, thereby permitting Defendants to again seek summary

judgment after the amended complaint is filed or the time period

for so doing has expired.



                             IV.   Conclusion

     For the foregoing reasons:

     IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Class

Certification [Docket No. 231] is hereby denied.


                                    16
   Case 3:17-cv-00347-WHB-LRA Document 340 Filed 01/04/19 Page 17 of 17



     IT IS FURTHER ORDERED that Plaintiffs are hereby granted

thirty days, up to and including February 4, 2019, to file an

Amended Complaint in this case setting forth the proposed classes

they seek to certify, and correcting the pleading deficiencies

identified in this Opinion and Order.

     IT IS FURTHER ORDERED that the Motions of Defendants for

Summary Judgment on Plaintiffs’ claims [Docket Nos. 209, 211, 218,

220, 222, 228, and 256] are hereby dismissed without prejudice

thereby permitting Defendants to again seek summary judgment after

the amended complaint is filed, or the time period for so doing has

expired.

     IT    IS   FURTHER   ORDERED   that   all   other   motions   filed   in

conjunction with the class certification issue [Docket Nos. 237,

263, 269, 270, 272, 274, 285, 291, 307, 316, 318, and 320] are

hereby dismissed as moot.

     SO ORDERED this the 4th day of January, 2019.



                                           s/ William H. Barbour, Jr.
                                           UNITED STATES DISTRICT JUDGE




                                     17
